        Case 3:19-cv-01374-SK Document 29 Filed 10/26/20 Page 1 of 6




     Brian A. Barboza Esq. SBN 257423
1
     Law Offices of Brian A. Barboza
2    141 Stony Circle, suite 221
     Santa Rosa, CA 95401
3    Telephone: (707) 527-8553
     Facsimile: (707) 543-1304
4

5    Attorney for Plaintiff Derick M. Joyce

6

7
                               UNITED STATES DISTRICT COURT

8                             NORTHERN DISTRICT OF CALIFORNIA
9    DERICK MICHAEL JOYCE
10
                                                      Case No. 3:19-cv-01374-SK
                 Plaintiff,
11
         v.                            STIPULATION AND [PROPOSED] ORDER
12                                     FOR THE AWARD AND PAYMENT OF
                                       ATTORNEY FEES AND EXPENSES
13
      ANDREW SAUL, Commissioner of the PURSUANT TO THE EQUAL ACCESS TO
14    Social Security Administration   JUSTICE ACT, 28 U.S.C. § 2412(d)

15
                 Defendant.
16

17

18            IT IS HEREBY STIPULATED by and between the parties through their undersigned
19
     counsel, subject to the approval of the Court, that Derick Michael Joyce be awarded attorney fees
20
     in the amount of Four Thousand Five Hundred Dollars $4,500.00 under the Equal Access to Justice
21

22
     Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal services and

23   costs rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance
24   with 28 U.S.C. §§ 1920; 2412(d).
25
              After the Court issues an order for EAJA fees and costs to Derick Michael Joyce, the
26
     government will consider the matter of Derick Michael Joyce’s assignment of EAJA fees to his
27

28   attorney Brian A. Barboza. The retainer agreement containing the assignment is attached as
                                                  1
        Case 3:19-cv-01374-SK Document 29 Filed 10/26/20 Page 2 of 6




     Exhibit 1. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010),
1

2    the ability to honor the assignment will depend on whether the fees are subject to any offset

3    allowed under the United States Department of Treasury’s Offset Program. After the order for
4
     EAJA fees is entered, the government will determine whether they are subject to any offset.
5
            Fees shall be made payable to Derick Michael Joyce, but if the Department of the Treasury
6

7
     determines that Derick Michael Joyce does not owe a federal debt, then the government shall cause

8    the payment of fees, expenses, and costs to be made directly to Brian A. Barboza, pursuant to the
9    assignment executed by Derick Michael Joyce. Any payments shall be delivered to Brian A.
10
     Barboza.
11
            This stipulation constitutes a compromise settlement of Derick Michael Joyce request for
12

13   EAJA attorney fees and costs, and does not constitute an admission of liability on the part of

14   Defendant under the EAJA or otherwise. Payment of the agreed amount shall constitute a complete
15
     release from, and bar to, any and all claims that Derick Michael Joyce and or Brian A. Barboza
16
     and his firm may have relating to EAJA attorney fees and costs in connection with this action.
17

18   Respectfully submitted,
19

20          10/26/2020
     Dated: ___________                                   /S/ Brian A. Barboza
                                                          Brian Barboza
21                                                        Attorney for Plaintiff
22

23                                                        DAVID L. ANDERSON
                                                          United States Attorney
24
            10/26/2020
     Dated: ______________                                     /S/ Michael K. Marriot
                                                          By: __________________________
25
                                                          Michael K. Marriot (Authorization
26                                                        to submit with electronic signature
                                                          given via email 10/26/2020)
27                                                        Special Assistant U.S. Attorney
28
                                                          Attorneys for Defendant
                                                  2
       Case 3:19-cv-01374-SK Document 29 Filed 10/26/20 Page 3 of 6




1

2                                   ORDER

3
     PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
4

5

6    DATED:                           _____________________________________
7
                                       HON. SALLIE KIM
                                       United State Magistrate Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       3
Case 3:19-cv-01374-SK Document 29 Filed 10/26/20 Page 4 of 6




               EXHIBIT 1
     (FEDERAL COURT / EAJA FEE AGREEMENT)
Case 3:19-cv-01374-SK Document 29 Filed 10/26/20 Page 5 of 6
Case 3:19-cv-01374-SK Document 29 Filed 10/26/20 Page 6 of 6
